DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it does not describe the in-line fitment (claimed invention).  Correction is required.  See MPEP § 608.01(b).
The status of the nonprovisional parent application 15/432,035 (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,668,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-22 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-4 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DE 20 2010 008 759 U1.
As to claim 1 and with reference to the annotated figure below, DE 20 2010 008 759 discloses an in-line fitment (Fig. 6) for connection of a filter to a pipe, comprising first and second fluid-carrying portions and a non-fluid-carrying spacer for linking the first and second fluid-carrying portions, each fluid-carrying portion including a socket for receiving an open end of a pipe and a connector for connection of the filter, a screw compression fitting being provided on each of the sockets of the first and second fluid-carrying portions for forming a sealed connection with the open ends of the pipe, the socket of the first fluid-carrying portion having a pipe receiving depth greater than that of the socket of the second fluid-carrying portion for enabling movement of the fitment parallel to the pipe when engaged with one of the open ends of the pipe, and the sockets of the first and second fluid-carrying portions being positioned on a common axis and facing away from each other when the fluid-carrying portions are linked by the spacer.

    PNG
    media_image1.png
    501
    795
    media_image1.png
    Greyscale


As to claim 3, DE 20 2010 008 759 discloses the in-line fitment of claim 1, in which the connector of each fluid-carrying portion has a longitudinal axis substantially at right angles to a longitudinal axis of the socket of the respective fluid-carrying portion.  Refer to above annotated figure.

As to claim 4, DE 20 2010 008 759 discloses the in-line fitment of claim 1, in which a valve is provided on each fluid-carrying portion for controlling the flow of fluid between the socket and the connector of the fluid- carrying portion.  Refer to above annotated figure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 10-12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 20 2010 008 759 in view of CH 539231
As to claim 2, DE 20 2010 008 759 discloses the in-line fitment of claim 1, except that the spacer is removable and the fitment can be used either as one connected piece or as two separate fluid-carrying portions.
However, CH 539231 teaches a similar pipe fitting assembly including a removable spacer that spaces two pipe branches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DE 20 2010 008 759 so as to have a removable spacer in place of a permanent one, as taught by CH 539231, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

As to claim 10 and with reference to the annotated figure below, DE 20 2010 008 759 discloses an in-line fitment for connection of a filter to a pipe, comprising first and second fluid-carrying portions and a non fluid-carrying spacer for linking the first and second fluid-carrying portions, each fluid-carrying portion including a socket for receiving an open end of a pipe and a connector for connection of the filter, the socket of the first fluid-carrying portion having a pipe receiving depth greater than that of the socket of the second fluid-carrying portion, and the sockets of the first and second fluid- carrying portions being positioned on a common axis and facing away from each other when the fluid-carrying portions are linked by the spacer, wherein the fitment can be used either as one connected piece or as two separate fluid-carrying portions.

    PNG
    media_image1.png
    501
    795
    media_image1.png
    Greyscale

DE 20 2010 008 759 fails to teach a removable non fluid-carrying spacer.
However, CH 539231 teaches a similar pipe fitting assembly including a removable spacer that spaces two pipe branches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DE 20 2010 008 759 so as to have a removable spacer in place of a permanent one, as taught by CH 539231, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

As to claim 11, DE 20 2010 008 759 in view of CH 539231 discloses the in-line fitment of claim 10, in which the connector of each fluid-carrying portion has a longitudinal axis substantially at right angles to a longitudinal axis of the socket of the respective fluid-carrying portion.  Refer to the foregoing annotated figure.

As to claim 12, DE 20 2010 008 759 in view of CH 539231discloses the in-line fitment of claim 10, in which a valve is provided on each fluid- carrying portion for controlling the flow of fluid between the socket and the connector of the fluid-carrying portion.  Refer to the foregoing annotated figure.

As to claim 18, DE 20 2010 008 759 in view of CH 539231discloses the in-line fitment of Claim 10, in which a screw compression fitting is provided on each of the sockets of the first and second fluid-carrying portions for forming a sealed connection with the pipe ends.  Refer to the foregoing annotated figure.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Allowable Subject Matter
Claims 19-22 are allowed.
Claims 5-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679